Name: Commission Regulation (EEC) No 2644/78 of 10 November 1978 amending Regulation (EEC) No 2448/77 in respect of the conditions for the disposal of oranges withdrawn from the market to the processing industry
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agri-foodstuffs;  marketing
 Date Published: nan

 11 . 11 . 78 Official Journal of the European Communities No L 318/55 COMMISSION REGULATION (EEC) No 2644/78 of 10 November 1978 amending Regulation (EEC) No 2448/77 in respect of the conditions for the disposal of oranges withdrawn from the market to the processing industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1766/78 (2), and in particular Article 21 (4) thereof, Whereas Regulation (EEC) No 1766/78 amended Article 21 ( 1 ) (c) of Regulation (EEC) No 1035/72 by extending the sale of blood oranges withdrawn from the market to the processing industry beyond the 1977/78 , 1978/79 and 1979/80 marketing years ; whereas Article 1 of Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down condi ­ tions for the disposal of oranges withdrawn from the market to the processing industry and amending Regu ­ lation (EEC) No 1 687/76 (3) should be amended accordingly ; Whereas Article 10 of Regulation (EEC) No 2448/77 provides that the security lodged by the successful tenderer or bidder shall be at least equal to the differ ­ ence between 90 % of the arithmetical mean of the prices at which category III products may be with ­ drawn from the market and the selling price to the successful tenderer ; whereas, since oranges of this cate ­ gory cannot be withdrawn from the market unless they are marketable as fresh products, the security should be calculated on the basis of the lowest cate ­ gory which may be marketed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2448/77 is amended as follows : 1 . In Article 1 the words 'during the 1977/78, 1978/79 and 1979/80 marketing years' are deleted. 2 . The first indent of the first subparagraph of Article 1 0 is replaced by the following text : '  90 % of the arithmetical mean of the prices at which oranges of the Sanguinello variety belonging to the lowest category marketable as fresh products may be withdrawn from the market under Article 18 of Regulation (EEC) No 1035/72 during the reference period.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1978 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 118, 20 . 5 . 1972, p . 1 . 0 OJ No L 204, 28 . 7. 1978 , p . 12. P) OJ No L 285, 9 . 11 . 1977, p. 5 .